In a proceeding to *200validate a petition designating Milton L. Miller, Philip J. McSweeney and James R. Ketcham as candidates in the Conservative Party primary election to be held on September 15, 1987, for the respective public offices of Supervisor of the Town of East Hampton, East Hampton Town Councilman, and East Hampton Town Justice, the appeal is from a judgment of the Supreme Court, Suffolk County (Doyle, J., on decision; Gowan, J., on judgment), dated August 19, 1987, which, inter alia, dismissed the proceeding. The notice of appeal from the decision of Justice Doyle dated August 11, 1987, is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court, Suffolk County, properly dismissed the proceeding as untimely. Pursuant to Election Law § 16-102 (2), the last day to commence a proceeding with respect to a designating petition was July 30, 1987, 14 days following the deadline for filing a petition. Having received timely notice of the board’s decision to invalidate their petition (cf., Matter of Pell v Coveney, 37 NY2d 494) the petitioners’ commencement of the proceeding on August 33, 1987, was untimely (see, Election Law § 16-102 [2]; cf., Matter of Palais v D'Apice, 112 AD2d 1078). Mollen, P. J., Mangano, Thompson, Lawrence and Sullivan, JJ., concur.